Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-7, 11, 13, 15-17, 19, 21, 23, 36, 38, 42, 43, and 48, drawn to a composition comprising at least two isolated bacteriophage strains, e.g., a cocktail of phages, methods of making said compositions and mixing them with feedstuffs.  NOTE: if this Group is elected, Applicant must further elect the particular mixture of phages, e.g., by SEQ ID NOS. or deposit numbers, e.g., a phage comprising SEQ ID NO. 9, a phage having SEQ ID NO: 14 and a phage having SEQ ID No. 28. It is noted that each cocktail of different mixes and different phages is structurally and immunologically different. This is a Restriction requirement, not a species election.

Group II, claim(s) 34, drawn to a method for preventing APEC infections in poultry.  NOTE: if this Group is elected, Applicant must further elect the particular mixture of phages to be used in the claimed method, e.g., by SEQ ID NOS. or deposit numbers e.g., a phage comprising SEQ ID NO. 9, a phage having SEQ ID NO: 14 and a phage having SEQ ID No. 28.  It is noted that each cocktail of different mixes and different phages is structurally and immunologically different.  This is a Restriction requirement, not a species election.

It is noted that Group I comprise very broadly defined phages of numerous different combinations and sources making it unclear to exactly what structures are claimed.  Additionally, there are patentably distinct products contained within each of the two groups, e.g., compositions which comprise completely different phages of different structure from different sources and with different immunogenic properties.  The mix of the phages appears to be critical to the functioning of the composition and in the method.  Applicants’ specification at paragraph [00125] recites:
[00125] One more factor to be considered when selecting phages to compose a cocktail is the cross-resistance of the target bacterial strains, i.e. if a bacterial strain becomes resistant 5 to a phage, whether it will also become resistant to other phages comprised in the cocktail.

These cocktails of different phages will have different specificities.  The phages comprising different nucleic acid sequences will each require the search of the extensive sequence database followed by the analysis of the enormous results that accumulate after the search, and the search extends beyond that as to phages without any of the recited sequences.  Each different combination of phages is another burden in the search. These are different special technical features without a unifying trait.  Hence, Applicants are required to elect the phage cocktail in the group they elect.  It is also found that the broader claims do not have special technical feature that defines over the prior art of 
1: WEBER-DABROWSKA, B., et al., “Bacteriophage procurement for therapeutic purposes”, Front. Microbiol., Vol. 7, Article 1177, 12)August 2016 (12-08-2016), ISSN: 1664-302X

2: HAMDL S., et al., “Characterization of five Podoviridae phages infecting Citrobacter freundii”’, Front. Microbiol., Vol. 7, Article 1023, 29|
June 2016 (29-06-2016), ISSN: 1664-302X

3: OLIVEIRA, A., et al., “In vivo efficiency evaluation of a phage cocktail in controlling severe colibacillosis in confined conditions an experimental poultry houses”, Vet. Microbiol., Vol. 146, Pages 303-308, 2010, ISSN: 0378-1135

4: CARVALHO, C.M., et al., “The in vivo efficacy of two administration routes of a phage cocktail to reduce numbers of Campylobacter coli an Campylobacter jejuni in chickens”, BMC Microbiol., Vol. 10, Article 232, 2010, ISSN: 1471-2180

5: DEL CASALE, A., et al., “Extent and variation of phage-bore bacterial 16S rRNA gene sequences in wastewater environments”, Appl.Environ. Microbiol., Vol. 77, No. 15, Pages 5529-5532, August 2011 (08-2011), ISSN: 0090-2240

6: CHAN, B.K., et al., “Phage cocktails and the future of phage therapy”, Future Microbiol., Vol. 8, No. 6, Pages, 769-683, 2013, ISSN:
1746-0913
These references are provided by Applicants.  Common general knowledge is disclosed by Weber-Dabrowska et al, Hambdl et al, and Del Casale et al. Weber-Dabrowska provides a general review of phage therapy, disclosing that aquatic environment generally produce phage with broader host specificity, and that polyvalent phages may be isolated by using different sequential hosts. Figure 1 in Weber-Dabrowska discloses the general procedure to isolate phages, the need to characterize each phage for properties including burst size, host growth, MOI, storage stability, and taxonomy. Weber-Dabrowska discloses the need for genome sequencing of each phage to eliminate phage with evidence of horizontal transfer of deleterious genes, including toxin genes, virulence factor genes, i.e. antibiotic resistance genes, genes responsible for lysogeny, and genes for integrases. Further Weber-Dabrowska discloses phage stability with respect to temperature and pH must be determined. Therefore, Weber-Dabrowska discloses bacteriophage should be characterized for the absence of a toxin gene, antibiotic resistance gene, genes responsible for lysogeny, and integrase. Weber-Dabrowska discloses that phages in a cocktail may be more effective than expected based on the lytic activities of single cocktail phages, due to the narrow host range of certain phages. Weber-Dabrowska discloses that phages belonging to the Myoviridae, Siphoviridae and Podoviridae families are useful for phage therapy because they can be dispersed in solution, are safe, stable, and have a high affinity for bacteria. The present description defines isolate bacteriophage from the identical families. 
	Hamdl et al discloses genome analyses of lytic Podoviridae phages to look for absence of known virulence factors or integrase, for preventative and therapeutic use, and the use of phage cocktails. Hamdl discloses instability at acidic pH is an undesirable property for a therapeutic phage. Del Casale et al demonstrates that a bacterial rRNA gene can be packaged into generalized transducing phage particles and, therefore, is indicative of undesirable horizontal bacterial gene transfer. Therefore, general methods for manufacturing a bacteriophage composition for use against bacterial pathogens of livestock, and the useful properties of candidate phages are known. 
	Oliveira is discussed as the closest prior art under novelty, above. Oliveira discloses that not all chickens were infected simultaneously with avian pathogenic E. coli in an experiment in which a phage cocktail was administered, and therefore, discloses use of a phage cocktail for prevention of APEC infection. Oliveira disclose bacteriophage from the same families as those in the present description for use against avian pathogenic E. coli, but not the specific phage genomic sequences or bacterial host strains used to identify said phages as are disclosed in the present application. 
	Carvalho discloses three lytic phages of the Myoviridae family, with different and complementary lytic spectra, were morphologically, genetically and physiologically characterized. The reference discloses preliminary experiments using a phage cocktail comprising the three phages for use to control Campylobacter coli and C. jejuni suggest that the phages are sensitive to low pH in proventriculus and gizzard. Carvalho discloses administration by oral gavage and by incorporation into the chick’s feed of a phage cocktail resulted in lower colonization values from the chicks infected with Campylobacter than the control chicks, i.e., therapeutic phage therapy. Chan summarizes in recent publications using phage cocktails for bacterial control, including in poultry: Campylobacter jejuni, Clostridium perfringens, Escherichia coli and Salmonella enteritidis, with oral or spray dosing methods. Therefore, the prior art discloses the use of a phage cocktail comprising phages from families identical to the phage disclosed in the present application, by oral administration, in feed, any spraying to control bacterial pathogens of poultry. it would have been obvious to a person skilled in the art to arrive at the matter defined by combining these teachings with common general knowledge. Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art cited herein and the different phage cocktails, e.g, with different combinations of phages, do not have a single special technical feature.. Accordingly, the inventions of groups I-II do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/28/22